DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I invention (claim 1-14) in the reply filed on 09/26/2022 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched and examined without undue burden.  This is not found persuasive because different group of invention directs to patentable distinct inventions, wherein different class/subclass, different search queries will be needed for different inventions.  Furthermore, prior art applicable to one invention not necessarily applicable to a patent distinct invention.   Furthermore, different patentable distinct inventions would require considerable amount of time to considered as compared to one invention. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/26/2022.
Non-Compliant Claim Identifier
The identifier of claim 15-18 need be remarked as withdrawn since these claims are directed to a non-elected invention in the instant application.  A correct status identifier (Withdrawn) has not been set forth for the amended claims. See MPEP § 714 and 37 CFR 1.121(c). Appropriate correction is required.  A non-compliant form has not been sent out for advancing the prosecution and correction is required in next response. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In this case, claim 3 recites the limitation "the carbon supports” but its parent claim 1 does not require multiple carbon supports at all.  Nor claim 1 requires the recited conductive carbon support comprising nitrogen at all.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the pretreated conductive carbon support” but its parent claim 1 does not require such conductive carbon support being pretreated at all.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 7, 9 are rejected under 35 U.S.C. 102(a (1)) and/or 102 (a (2)) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kim (US2017/0005342). 
Kim teaches a method of producing a carbon support for fuel cell comprising mixing a conductive carbon support with a nitrogen-containing organic material, annealing (i.e. heat-treating) the mixture (claim 1, 7-8, para. [0043], [0045], [0050], [0053], [0055], [0057], example 1). 
Regarding claim 1-2, Kim teaches every and each limitations of claim 1 and 2, therefore, claim 1-2 is anticipated by Kim. 
Kim also teaches nitrogen containing organic material may be selected from the group consisting of dicyandiamide, pyrrole, aniline, phthalocyanine, porphyrin, acetonitrile, cyanamide, acrylonitrile, polypyrrole, polyaniline, polyacrylonitrile, melamine, and mixtures thereof.   
Alternatively, it would have been obvious for one of ordinary skill in the art “obvious to try” any one of such organic material or their mixture as shown by Kim to practice the nitrogen containing organic material because choosing from a finite number of identified, predictable nitrogen containing organic material for help produce a desired nitrogen doped carbon support material with reasonable expectation of success for one of ordinary skill in the art (§MPEP 2143 KSR rationale E).  It would have been obvious for one of ordinary skill in the art to combine such known nitrogen containing organic material as shown by Kim to practice the nitrogen containing organic material because combining such known nitrogen containing organic material would yield predictable results of obtaining a desired nitrogen doped carbon support material for one of ordinary skill in the art (§MPEP 2143 KSR rationale A).  
Regarding claim 3, Kim already teaches an identical process as that of instantly claimed, therefore, identical product of carbon supports comprising pyridine and/or pyrrole would be expected. 
Regarding claim 7, Kim specifically teaches the conductive carbon support being carbon black (example 1).  Kim also broadly discloses the conductive carbon support may be selected from the group consisting of carbon black, acetylene black, carbon nanotubes (CNTs), graphite, graphene, graphite nanofibers (GNFs), fullerenes, and combinations thereof (para. [0048]). 
Regarding claim 9, Kim specifically discloses conductive carbon support and nitrogen containing material weight ratio being 1:1 (example 1).  Kim also broadly discloses the conductive carbon support is mixed with the nitrogen-containing organic material in a weight ratio of 1:0.5-3, preferably 1:1-2 (para. [0046]). 
Claims 10 and 11 are rejected under 35 U.S.C. 103 as obvious over Kim (US2017/0005342). 
Regarding claim 10, Kim further teaches nitrogen-containing organic material may be selected from the group consisting of dicyandiamide, pyrrole, aniline, phthalocyanine, porphyrin, acetonitrile, cyanamide, acrylonitrile, polypyrrole, polyaniline, polyacrylonitrile, melamine, and mixtures thereof. 
It would have been obvious for one of ordinary skill in the art “obvious to try” melamine as shown by Kim to practice the nitrogen containing organic material because choosing melamine from a finite number of identified, predictable nitrogen containing organic material for help produce a desired nitrogen doped carbon support material would have reasonable expectation of success for one of ordinary skill in the art (§MPEP 2143 KSR rationale E).  
Regarding claim 11, Kim further teaches secondary annealing temperature from 600 to 750 ºC, wherein such heating temperature overlapping with that of instantly claimed thus renders a prima facie case of obviousness (see §MPEP 2144. 05 I). 
Claim 3 is rejected under 35 U.S.C. 103 as obvious over Kim (US2017/0005342) in view of Lei et al (CN107634230A) (for applicant’s convenience, Machine translation has been used hereof for citations). 
In arguendo about Kim not expressly teach the carbon support comprising pyridine and/or pyrrole, Lei et al. teaches nitrogen doped carbon support comprising pyridine and/or pyrrole (para. [0005], example 1-6). 
It would have been obvious for one of ordinary skill in the art to adopt such pyridine and/or pyrrole to modify the carbon support of Kim because nitrogen doped carbon comprising such pyridine and/or pyrrole is more conductive to the formation of the noble metal nanoparticles as suggested by Lei et al. (para. [0005]). 
Claims 4-6 and 8, 12, 14 are rejected under 35 U.S.C. 103 as obvious over Kim (US2017/0005342) in view of Arihara et al (US2018/0248200). 
Regarding claim 4, Kim does not expressly teach pretreating the conductive carbon support with an acid solution. 
Arihara et al. teaches conductive carbon carrier can be pretreated with an acid solution (para. [0100], [0105], [0106]). 
It would have been obvious for one of ordinary skill in the art to adopt such acid pretreatment as shown by Arihara et al. to modify the conductive carbon carrier of Kim because by doing so can help obtaining a conductive carbon carrier with particular functional group thus supporting highly dispersed catalyst particles as suggested by Arihara et al. (para. [0107], [0108]). 
Regarding claim 5, Kim does not expressly teach a weight ratio of the conductive carbon support to the acid solution being about 1:40 to 50. 
Arihara et al. further teaches using 500 ml 0.5 M HNO3 solution treating 2 grams conductive carbon support (example 1), wherein a weight ratio between conductive carbon support to the acid solution apparently existed.   Arihara et al. further discloses such acid solution concentration ranging from 0.1 to 10 mol/L (i.e. 0.1 to 10 M) (para. [0104]). 
It would have been obvious for one of ordinary skill in the art to adopt a same conductive carbon to the acid solution weight ratio as that of instantly claimed via routine experimentation (see §MPEP 2144. 05 II) for obtaining a conductive carbon carrier with desired particular functional group thus supporting highly dispersed catalyst particles as suggested by Arihara et al. (para. [0107], [0108]).
Regarding claim 6, Kim does not expressly teach the pretreatment being performed at temperature ranging from about 130 ºC to about 150 ºC for one to two hours. 
Arihara et al. further teaches after mixing the acid solution with conductive carbon, there is a heat treatment at preferable temperature range 20 to 90 ºC for 30 minutes to 10 hours. 
It would have been obvious for one of ordinary skill in the art to adopt such heating temperature and time as shown by Arihara et al. to modify the conductive carbon carrier of Kim because by doing so can help provide a conductive carbon support for obtaining a conductive carbon carrier with desired particular functional group thus supporting highly dispersed catalyst particles as suggested by Arihara et al. (para. [0107], [0108]).  It would have been obvious for one of ordinary skill in the art to adopt a same heating temperature as that of instantly claimed via routine experimentation (see §MPEP 2144. 05 II) for obtaining a conductive carbon carrier with desired particular functional group thus supporting highly dispersed catalyst particles as suggested by Arihara et al. (para. [0107], [0108]) in a shorter time.
Regarding claim 8, Arihara et al. further teaches acid used for the acidic solution is not particularly limited; however, examples include hydrochloric acid, sulfuric acid, nitric acid, and perchloric acid can be used (para. [0102], example 1). 
Regarding claim 12 and 14, Kim does not expressly teach washing and drying the admixture. 
However, Kim already teaches forming a solution comprising organic nitrogen containing material and conductive carbon carrier for heat treating.  Apparently, there would have remaining unreacted organic nitrogen or conductive carbon carrier, and/or undesired byproduct, it would have been obvious for one of ordinary skill in the art to adopt washing to remove such unreacted raw materials and undesired byproduct, then drying to obtain a desired carbon support material. 
Arihara et al. further teaches washing and drying the carbon support (para. [0107], [00118]) under temperature preferably 20 to 80 ºC for (preferably) 3 to 48 hours. 
It would have been obvious for one of ordinary skill in the art to adopt such well-known washing and drying under such temperature and time as shown by Arihara et al. to modify the carbon support producing process of Kim because adopting such well-known washing and drying under such temperature can help remove undesired impurities thus obtaining needed dried final carbon support product (See also (§MPEP 2143 KSR rationale C, D).
Claims 4-6 and 8 are rejected under 35 U.S.C. 103 as obvious over Kim (US2017/0005342) in view of Wang et al (CN111725524A) (for applicant’s convenience, Machine translation has been used hereof for citations). 
Regarding claim 4, Kim does not expressly teach pretreating the conductive carbon support with an acid solution. 
Wang et al. teaches conductive carbon carrier can be activated with an acid solution (para. [0011], [0047], example 1-8). 
It would have been obvious for one of ordinary skill in the art to adopt such acid activation as shown by Wang et al. to modify the conductive carbon carrier of Kim because by doing so can help increase the number of functional groups and defects on the surface of the conductive carbon support as suggested by Wang et al. (para. [0049]). 
Regarding claim 5, Kim does not expressly teach a weight ratio of the conductive carbon support to the acid solution being about 1:40 to 50. 
Wang et al. further teaches using specific mixed (H2SO4/ HNO3) solution treating 200 mg conductive carbon support (example 1-8), wherein a weight ratio between conductive carbon support to the acid solution apparently existed.   
It would have been obvious for one of ordinary skill in the art to adopt a same conductive carbon to the acid solution weight ratio as that of instantly claimed via routine experimentation (see §MPEP 2144. 05 II) for obtaining an activated conductive carbon support with desired increased functional group and surface defects as suggested by Wang et al. (para. [0049]).
Regarding claim 6, Kim does not expressly teach the pretreatment being performed at temperature ranging from about 130 ºC to about 150 ºC for one to two hours. 
Wang et al. further teaches acid treatment under temperature of 50 to 80 ºC for 1 to 12 hours (para. [0064]). 
It would have been obvious for one of ordinary skill in the art to adopt a same heating temperature as that of instantly claimed via routine experimentation (see §MPEP 2144. 05 II) for obtaining carbon support with desired increased functional group and surface defects as suggested by Wang et al. (para. [0049]) in a shorter time.
Regarding claim 8, Wang et al. already teaches such limitations as discussed above. 
Claim 13 is rejected under 35 U.S.C. 103 as obvious over Kim (US2017/0005342) in view of Arihara et al (US2018/0248200) as applied above, and further in view of Kim’567(US2020/0316567). 
Regarding claim 13, Kim in view of Arihara et al. does not expressly each washing the carbon support with a mixture of ethanol and water. 
Kim’567 discloses both ethanol and water can both be used to washing the carbon support (example 1) and washing temperature can be 60 to 70 ºC (para [0055], [0069]). 
It would have been obvious for one of ordinary skill in the art to adopt such well-known washing with such temperature and time as shown by Kim’567 to modify the carbon support producing process of Kim in view of Arihara et al because adopting such well-known washing under such temperature and time can help remove undesired impurities thus obtaining desired final product comprising carbon support (See also (§MPEP 2143 KSR rationale C, D).   It would have been obvious for one of ordinary skill in the art to combine such known ethanol and water as a mixture as washing solvent  as shown by Kim’567 to practice the washing because combining such known ethanol and water as washing solvent  would yield predictable results of removing undesired byproduct and raw materials thus obtaining a desired nitrogen doped carbon support containing product for one of ordinary skill in the art (§MPEP 2143 KSR rationale A).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732